    Case 2:20-cv-00191-JTN-MV ECF No. 8, PageID.38 Filed 10/08/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

REBECCA SUZANNE DENOFRE,                               Case No. 2:20-cv-00191

                       Plaintiff,                      Hon. Janet T. Neff
                                                       U.S. District Judge
           v.

FEDERAL BUREAU
OF INVESTIGATION, et al.,

                       Defendants.
                                      /

                          REPORT AND RECOMMENDATION

      I.        Introduction

           Plaintiff Rebecca Denofre filed this action against a number of Defendants1:

two unknown special agents with the Federal Bureau of Investigation (FBI); the

Mayor and the City Manager Mike Angelli of the City of Marquette, Michigan; Mr.

Matthew Weise; Mr. Andrew Griffin; Ms. Jill Simms; Marquette County Sheriff

Gregory Zyburt and unknown deputies; Marquette Police Chief Blake Rieboldt;

Captain of Patrol Operations Mike Laurila; Clerical Dispatcher Elizabeth Paupore;

the Mayor and the City Manager Heffron of the City of Negaunee, Michigan;

Negaunee Police Chief Jay Frusti; Negaunee Police Chief Pat Ketola; Mr. David

Salbert; an unknown Negaunee Police Officer; the Mayor and the City Manager of

the City of Ishpeming, Michigan; Ishpeming Police Chief Steve Snowaert; Detective

Chad Radabaugh; and Police Officer Justin Bianco. On October 1, 2020, the Court


1     The titles and names of the Defendants are listed as they are alleged in
Denofre’s complaint. (ECF No. 1, PageID.3.)
                                             1
  Case 2:20-cv-00191-JTN-MV ECF No. 8, PageID.39 Filed 10/08/20 Page 2 of 7




granted Denofre leave to proceed in forma pauperis under 28 U.S.C. § 1915. Pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii), the undersigned respectfully recommends that the

complaint be dismissed for failure to state a claim.

    II.    Factual Allegations

      The complaint is not a model clarity. Denofre alleges that, over the telephone,

on or about March 13, 2017, she “requested services in person” from the FBI field

office. (ECF No. 1, PageID.1.) Denofre fails to explain what in-person service she

requested. In her complaint, Denofre states that she was “called delusional” during

the telephone call and that she was denied service. (Id.)

      In addition, Denofre alleges that on or about September 30, 2020, “a package

was delivered to [her] apartment by UPS Ground.” (ECF No. 1, PageID.1.) Denofre

again contacted the FBI field office and requested an in-person service. Denofre

asserts that the “FBI agents refused to file a FBI report or conduct an investigation,

and made negative comments regarding [her] disability.” (Id., PageID.2.) Denofre

fails to explain what disability she possesses.

      Denofre affixed two documents to her complaint. The first is a document that

contains an assortment of information: (1) the name and address of the Residential

Agent in Charge of the United States Secret Service (the Secret Service) Steven

McMahon, (2) the account and routing numbers of a few Wells Fargo Bank accounts,

and (3) conclusory accusations that Denofre was abused by the Department of

Homeland Security and verbally assaulted by an FBI agent. (ECF No. 1-1, PageID.6.)

The second document is a letter to Mr. Matthew Weise. (ECF No. 1-1, PageID.7-8.)



                                           2
  Case 2:20-cv-00191-JTN-MV ECF No. 8, PageID.40 Filed 10/08/20 Page 3 of 7




In the letter, Denofre states that she is a victim of police violence, that she will speak

out about the mistreatment, that she perceives herself to be a criminal conspirator

despite not choosing to be, and that the Secret Service has investigated her case and

referred the case to the U.S. Attorney’s Offices for the Western District of Michigan

and Eastern District of Wisconsin. (Id.) Denofre then accuses Mr. Weise of denying

her services by failing to file a police report and influencing other law enforcement

agencies to do the same. (Id.)

    III.   Standard of Law

      Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any action brought in

forma pauperis if the action is (1) frivolous or malicious; (2) fails to state a claim on

which relief may be granted; or (3) seeks monetary relief against a defendant who is

immune from such relief.

      A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355

U.S. 41, 47 (1957)). While a complaint need not contain detailed factual allegations,

a plaintiff’s allegations must include more than labels and conclusions. Id. The court

must determine whether the complaint contains “enough facts to state a claim to

relief that is plausible on its face.” Id. at 570. “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009). Although the plausibility standard is not equivalent to a



                                            3
  Case 2:20-cv-00191-JTN-MV ECF No. 8, PageID.41 Filed 10/08/20 Page 4 of 7




“‘probability requirement, . . . it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. at 678 (quoting Twombly, 550 U.S. at 556).

      In addition, the Court must read Plaintiff’s pro se complaint indulgently, see

Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true,

unless they are clearly irrational or wholly incredible. Denton v. Hernandez, 504 U.S.

25, 33 (1992).

    IV.    Personal Involvement

      Throughout the complaint, Denofre fails to make any factual allegations

against any Defendant other than the unidentified FBI agents and Mr. Weise. Thus,

Denofre has not alleged that the Defendants have sufficient personal involvement to

establish liability under Section 1983. See Grinter v. Knight, 532 F.3d 567, 575 (6th

Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). Consequently, the

undersigned respectfully recommends that every Defendant, except for the

unidentified FBI agents and Mr. Weise, be dismissed due to lack of personal

involvement in the subject matter of Denofre’s complaint.

    V.     Americans with Disabilities Act Claims

      The main thrust of Denofre’s allegations are that the unidentified FBI agents

and other Defendants violated the Americans with Disabilities Act (ADA), 42 U.S.C.

§ 12131, by denying her services because of her disability. To establish a prima facie

case of intentional discrimination, a plaintiff must show (1) a disability; (2) that the

plaintiff is otherwise qualified; and (3) the plaintiff was being excluded from

participation in, denied the benefits of, or subjected to discrimination under the



                                           4
    Case 2:20-cv-00191-JTN-MV ECF No. 8, PageID.42 Filed 10/08/20 Page 5 of 7




program because of her disability. Tucker v. Tenn., 539 F.3d 526, 529 (6th Cir. 2008)

overruled in part by Anderson v. City of Blue Ash, 798 F.3d 338, 357 n.1 (6th Cir.

2015).2 After a thorough review of Denofre’s complaint, the undersigned concludes

that Denofre failed to allege any facts that would satisfy the first or second element

of an ADA claim.3

        “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555, 557) (internal citations omitted). With respect to

the first element – whether Denofre has a disability – she repeatedly states that she

has a disability. (See ECF No. 1.) At no point, however, does Denofre explain the

nature of her disability. Accordingly, Denofre’s allegations lack the necessary factual

enhancements to satisfy the Court’s pleading requirements with respect to the first

element of an ADA claim. As for the second element – whether Denofre qualifies as

a disabled person entitled to the protections of the ADA – Denofre fails to provide any

factual allegations to explain why she qualifies for the protections of the ADA. The

undersigned concludes that Denfroe has failed to make factual allegations that could


2      The third element in Tucker required a showing that the discrimination be
“solely” because of the disability. Tucker, 539 F.3d at 535. Anderson simply removed
the sole-causation requirement. 798 F.3d at 357 n. 1.


3     The undersigned notes that there are pleading issues regarding the third
element of the ADA claim as well. Specifically, Denofre fails to allege what “in-
person” services that she was being denied. By failing to provide such allegations,
Defendants are denied a “‘fair notice of what the . . . claim is and the grounds upon
which it rests.’” Twombly, 550 U.S. at 555 (2007) (quoting Conley, 355 U.S. at 47).
                                            5
  Case 2:20-cv-00191-JTN-MV ECF No. 8, PageID.43 Filed 10/08/20 Page 6 of 7




plausibly satisfy the second element of an ADA claim.

      For the forgoing reasons, the undersigned respectfully recommends that the

Court dismiss Denofre’s ADA claims for failure to state a claim.

    VI.    State Law Claims

      Denofre also appears to assert gross negligence and defamation claims

 under state law. See Andrews v. Prudential Sec, 160 F.3d 304, 308 (6th Cir. 1998)

 (evaluating defamation as a state law claim); Kellerman v. Simpson, 258 F. App’x

 720, 728 (6th Cir. 2007) (evaluating gross negligence as a state law claim). “Where

 a district court has exercised jurisdiction over a state law claim solely by virtue of

 supplemental jurisdiction and the federal claims are dismissed prior to trial, the

 state law claims should be dismissed without reaching their merits.” Coleman v.

 Huff, No. 97-1916, 1998 WL 476226, at *1 (6th Cir. Aug. 3, 1998) (citing Faughender

 v. City of N. Olmsted, Ohio, 927 F.2d 909, 917 (6th Cir. 1991)); see also Landefeld

 v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182 (6th Cir. 1993). Therefore, the

 undersigned respectfully recommends that the Court dismiss Denofre’s state law

 claims without prejudice.

    VII.   Recommendation

      The undersigned respectfully recommends that the Court dismiss the

complaint for a failure to state a claim. If the Court accepts this recommendation,

the case will be dismissed.




                                           6
  Case 2:20-cv-00191-JTN-MV ECF No. 8, PageID.44 Filed 10/08/20 Page 7 of 7




Dated: October 8, 2020                                     /s/ Maarten Vermaat
                                                           MAARTEN VERMAAT
                                                           U. S. MAGISTRATE JUDGE


                                   NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b).
All objections and responses to objections are governed by W.D. Mich. LCivR 72.3(b).
Failure to file timely objections may constitute a waiver of any further right of appeal.
United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn, 474 U.S. 140
(1985).




                                               7
